Exhibit 10.2

 

 



 

transition, SEVERANCE, and release AGREEMENT WITH REAFFIRMATION OBLIGATIONS

 

(with Agreement of Non-Solicitation and Non-Competition and Special Vesting
Agreement)

 

Between

 

Team, Inc. and Greg L. Boane

 

 

 

A.                 INTRODUCTION

 

Greg L. Boane is a resident of Texas and has been an employee working for Team,
Inc. In this Agreement, “Employee” means Greg L. Boane, and “Team” means Team,
Inc., Team Industrial Services, Inc. and its affiliated entities and predecessor
and successor entities. Employee has received this Transition, Severance, and
Release Agreement with Reaffirmation Obligations (the “Agreement”) on November
26, 2018, and the last day of Employee’s employment will be February 28, 2019
(the “Last Day of Employment”). The purpose of this Agreement is to state the
conditions of Employee’s termination without cause and to resolve any
employment-related issues that exist or might exist between Employee and Team.
This Agreement is presented to Employee for Employee to sign as a condition to
Employee’s receipt of certain benefits as set forth in the Team, Inc. Corporate
Executive Officer Compensation and Benefits Continuation Policy, as amended (the
“Severance Policy”). Reference is made to the Letter Agreement for Consulting
Services, of even date herewith, between Team, Inc. and Employee (the
“Consulting Agreement”).



 

B.                 TEAM’S PROMISES TO EMPLOYEE

 

In exchange for the promises of Employee set forth below and Employee’s
continued compliance with these promises, Team agrees to do the following:

 

(1)               Continued Pay Through Last Day of Employment. Employee will
continue at-will employment with Team in the position of Special Advisor to the
Chief Executive Officer to provide transition services to Team through the Last
Day of Employment, and Team agrees to continue paying Employee his current base
salary, less applicable withholdings as required by law or currently in place
(“Base Salary”), on the regular Team pay dates through the Last Day of
Employment, so long as neither Team nor Employee has terminated the employment
relationship as set forth in Section D(5) below.

 

(2)               Severance Pay.

 

(a)                Continuation of Base Monthly Salary. Team agrees to provide
severance pay to Employee in the form of a continuation of the Employee’s base
monthly salary at the Employee’s base monthly salary level immediately prior to
the Last Day of Employment for fifteen (15) months. If such base salary
continuation payments do not exceed the Employee’s Compensation Limit, as
defined in the Severance Policy, such payments shall be made in thirty (30)
equal installments payable on the 15th and again on the last day of each month,
beginning on the last day of the second month following the month in which the
Employee’s Last Day of Employment occurs (and after the expiration of the
seven-day revocation period stated in the Reaffirmation referenced below). If
such base salary continuation payments exceed the Employee’s Compensation Limit,
as defined in the Severance Policy, (a) a separate payment equal to the
difference between the Employee’s base salary continuation payments and the
Employee’s Compensation Limit shall be paid to the Employee on or before the
later of the 15th day of the third month following the end of the Employee’s
taxable year in which the Employee’s Last Day of Employment occurs or the 15th
day of the third month following the end of the Company’s taxable year in which
the Employee’s Last Day of Employment occurs (and after the expiration of the
seven-day revocation period stated in the Reaffirmation referenced below), and
(b) those salary continuation payments that do not exceed the Employee’s
Compensation Limit shall be made in thirty (30) equal installments payable on
the 15th and again on the last day of each month, beginning on the last day of
the second month following the month in which the Employee’s Last Day of
Employment occurs (and after the expiration of the seven-day revocation period
stated in the Reaffirmation referenced below). For purposes of Section 409A
(defined below), the Employee’s right to a series of installment payments shall
be treated as a right to a series of separate payments.

 



1



 

(b)               Lump Sum Payment. Team also agrees to provide additional
severance pay in the form of a single sum payment in the amount of Twenty
Thousand Five Hundred Dollars ($20,500.00) of which (i) Five Thousand ($5,000)
(paid in lieu of the outplacement services provided under the Severance Policy)
is to be payable within fifteen days following the Last Day of Employment (and
after the expiration of the seven-day revocation period stated in the
Reaffirmation referenced below) and (ii) Fifteen Thousand Five Hundred Dollars
($15,500.00) to be payable on the 60th day following the Last Day of Employment
(and after the expiration of the seven-day revocation period stated in the
Reaffirmation referenced below).

 

(c)                The Severance Pay may be eligible for reduction in accordance
with Section II of the Severance Policy. From the Severance Pay, Team also will
withhold, as required, for state and federal taxes, FICA, and other required
payroll deductions, but will not withhold for the Team, Inc. Salary Deferral
Plan and Trust (“401(k) Plan”), health and welfare plans or other benefit plans.
The Severance Payment will not be eligible for employer matching under the
401(k) Plan.

 

(3)               Special Vesting Agreement. Following the Last Day of
Employment and after the expiration of the seven-day revocation period stated in
the Reaffirmation referenced below, the unvested restricted stock units set
forth on Exhibit A-1 to this Agreement shall continue to vest in accordance with
their terms, subject to Employee’s continued employment through the applicable
vesting dates. Subject to Employee’s provision of the Consulting Services (as
defined in the Consulting Agreement) pursuant to the Consulting Agreement
through the earlier of (a) May 31, 2019, and (b) (i) the termination of the
Consulting Agreement pursuant to Section 1(a) of the Consulting Agreement or
(ii) the termination of the Consulting Agreement by the Company pursuant to
Section 1(e) of the Consulting Agreement (such earlier date, the “Consulting
Termination Date”), Team will vest Employee’s unvested time-based restricted
stock units previously awarded pursuant to the Team, Inc. 2006 Stock Incentive
Plan (as amended, the “2006 Plan”), the Team, Inc. 2016 Equity Incentive Plan
(as amended, the “2016 Plan”) or the Team, Inc. 2018 Equity Incentive Plan (as
amended, collectively with the 2006 Plan and the 2016 Plan, the “Plan
Documents”), as applicable, such associated Restricted Stock Unit Agreements as
listed on Exhibit “A” (the “RSU Agreements”), except as otherwise provided in
this Agreement, and deliver the underlying shares to Employee in accordance with
the original vesting schedule as set forth on Exhibit “A” to this Agreement
under the “Future Delivery Dates” column (the “Special Vesting”). From the
Special Vesting, Team will withhold, as required, for any local, state and
federal taxes, FICA, and other required payroll deductions (“Deductions”), but
will not withhold for the 401(k) Plan, health and welfare plans or other benefit
plans. The Special Vesting will not be eligible for employer matching under the
401(k) Plan. To the extent that any of the Deductions are required at or prior
to the delivery date of the underlying shares, Team, at its option, may withhold
the required amount of the Deductions from any other compensation due Employee
or require Employee to remit such required Deductions to Team in cash prior to
delivery of the shares. If Employee violates any of the provisions of this
Agreement or breaches Employee’s obligations under the Consulting Agreement,
then any shares of Team’s stock that would have been delivered to Employee on a
“Future Delivery Date” shall be forfeited on the date such violation occurs. All
other terms and conditions of the RSU Agreements and the Plan Documents remain
in full force and effect. The parties agree that this Section shall be deemed to
be a “Special Vesting Agreement” for purposes of the time-based Restricted Stock
Unit Awards listed on Exhibit “A”.

 



2



 

(4)               2018 Executive Incentive Compensation Plan. Employee will be
eligible for any incentive award earned under the terms and conditions of the
2018 Executive Incentive Compensation Plan for named executive officers, subject
to approval of the Compensation Committee, under the same terms and conditions
as if Employee was continuously employed through the date of the award, and
without reduction due to this Agreement being signed prior to the end of the
calendar year or due to Employee’s Last Day of Employment occurring before the
date the award is paid. This amount will be paid at the same time as awards are
paid to other recipients under the 2018 Executive Incentive Compensation Plan.

 

(5)               Non-disparagement. Team agrees that it will instruct its
corporate executive officers not publish or make in any manner any oral or
written statements about Employee that are untrue, defamatory, disparaging,
malicious, obscene, threatening, harassing, intimidating or discriminatory and
which are designed to harm.

 

(6)               Acknowledgement and Agreement. Employee acknowledges that all
of the consideration provided in this Agreement by Team is not owed to Employee
without his agreement to and compliance with all terms of this Agreement. Any
breach by Employee of this Agreement or the Consulting Agreement will relinquish
Employee’s rights to the consideration from Team under this Agreement, including
all of the payments made under Sections B(2), any future vesting of unvested
shares under Section B(3), and forfeiture of any Returnable Share Value as
stated in the RSU Agreements under Section 3(B). Employee acknowledges and
agrees that, except as provided in this Agreement, the Consulting Agreement and
the Reaffirmation Agreement, Employee shall have no entitlement to any
additional compensation from Team in respect of Employee’s employment or
termination of employment.

 

C.                 EMPLOYEE’S PROMISES TO TEAM

 

In exchange for the promises of Team set forth above, Employee promises to do
the following:

 

(1)               Resignation as an Officer or Director. Employee hereby
resigns, effective as of November 30, 2018, as (i) Executive Vice President,
Chief Financial Officer of Team, Inc., and (ii) as an officer or director of any
subsidiary or affiliate of Team, Inc. and Employee agrees to take any further
action reasonably requested by Team, Inc. to effectuate the foregoing.

 



3



 

(2)               Transition Services Agreement. Employee agrees to continue
at-will employment with Team in the position of Special Advisor to the Chief
Executive Officer to provide transition services to Team through the Last Day of
Employment. Employee agrees that during the remaining period of Employee’s
employment, Employee shall continue to abide by all of Team’s policies and codes
of conduct, any agreements Employee has with Team or legal obligations owed by
Employee to Team, and to assist with the transition of Employee’s duties or
other duties as requested by Team.

 

(3)               Reaffirmation and Ratification of Agreement on or after Last
Day of Employment. Employee has been given at least twenty-one (21) days to
review this Agreement, and if he does not accept this Agreement by returning an
executed copy to Team on or before December 17, 2018, this offer will expire.
Because it is expected that Employee will sign this Agreement prior to the Last
Day of Employment and will continue Employee’s employment with Team to provide
transition services after signing this Agreement, as a condition of this
Agreement and part of the consideration stated in this Agreement, Employee
agrees to sign an acknowledgement on or immediately after the Last Day of
Employment (“Reaffirmation”), acknowledging current compliance with this
Agreement and ratifying and re-affirming each promise made in this Agreement,
including the release and covenant not to sue, as of the date Employee signs
that Reaffirmation. No payments or consideration will be provided under this
Agreement unless and until this Agreement and the Reaffirmation are signed and
not revoked by Employee and after the signing and expiration without revocation
by Employee of the seven-day revocation period provided under the Reaffirmation.

 

(4)               General Release and Covenant Not to Sue. Employee hereby
releases and discharges Team, its subsidiaries (past and present), business
units, divisions, affiliates, successors, assigns, lessees, underwriters,
insurers, stockholders, trustees, directors, officers, officials, managers,
representatives, employees and agents from all legal, equitable, or
administrative claims or any claims for wrongful discharge, discrimination,
retaliation, harassment, breach of contract, intentional or negligent infliction
of emotional distress, defamation, interference with employment related
contract, or any other employment related cause of action based on federal,
state, or local law or the common law, whether in tort or in contract that
Employee may have against any of them from the beginning of time to the
effective date of this Agreement. Employee agrees that this release includes,
but is not limited to, any claims arising from Employee’s employment with and
termination from Team, as well as all employment-related claims for any form of
compensation, severance, contract claims or privacy rights, or any other claims
arising before the date this Agreement is signed. Employee represents that
Employee has been paid in full all compensation of any form which was owed to
Employee through the date this Agreement was signed. Employee agrees that this
release includes any employment-related claim Employee may have, including
employment-related claims of which Employee may not presently be aware. Subject
to the Protected Rights, Employee promises not to sue, file any sort of claim,
or seek or receive monetary or other damages or relief regarding any of the
claims released in this Agreement, whether the claim is filed by Employee or
others.

 

(5)               Release of Employment Claims including Age Discrimination
Claims. This release specifically includes, but is not limited to, age
discrimination claims arising under the Age Discrimination in Employment Act of
1967 and the Older Workers Benefit Protection Act (“ADEA”), all claims and
causes of action arising under Title VII of the Civil Rights Act, the Americans
with Disabilities Act (“ADA”), the Family and Medical Leave Act (“FMLA”), common
law torts, any causes of action or claims arising under or based on the Texas
Labor Code including but not limited to Chapters 21, 61, 451, or any other state
or local law, statute, public policy, order, or regulation regarding employment;
any claim regarding the enforceability or scope of any obligations regarding
fiduciary duties, non-disclosure, non-competition and non-solicitation; and any
and all suits in tort or contract, Employee Retirement Income Security Act
(“ERISA”), and all other claims arising under federal, state, or local statutes,
common law, ordinances, or equity, and any applicable severance policy or plan,
stock incentive plan or policy, or compensation and benefits policy or plan, and
all other incentive compensation plans, claims for wages, benefits, bonuses,
vacation pay, severance pay or other compensation, except as otherwise provided
above. Employee acknowledges that the consideration provided for in this waiver
and release is in addition to anything of value to which Employee was already
entitled.

 



4



 

(6)               Non-disparagement. Excluding the Protected Rights referenced
below, Employee agrees to not publish or make in any manner any oral or written
statements about Team or any of the people or entities released that are untrue,
defamatory, disparaging, malicious, obscene, threatening, harassing,
intimidating or discriminatory and which are designed to harm.

 

(7)               Protected Rights.

 

(a)                Nothing in this Agreement shall be construed as an attempt to
waive any right or claim which: is not waivable as a matter of law, is provided
under this Agreement or arises after the signing of this Agreement and
Reaffirmation, involves any vested benefits pursuant to an ERISA employee
benefits plan, unemployment compensation benefits if Employee is otherwise
qualified for such benefits under applicable law, or involves any pending
workers’ compensation claim (however Employee represents there are no unfiled
workers’ compensation claims or unreported injuries). To the extent that any
such claim cannot be waived as a matter of law, it is understood that Employee
reserves the right to file such claim, but Employee expressly waives Employee’s
right to any relief of any kind should Employee or any other person or entity
pursue any claim on Employee’s behalf except as stated below.

 

(b)               Nothing in this Agreement limits Employee’s ability to file a
charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission (“SEC”), or any other
federal, state or local governmental agency or commission (“Government
Agencies”). Employee further understands that this Agreement does not limit
Employee’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agencies, including providing documents or other information, without
notice to the Company. Employee understands and recognizes, however, that even
if a report or disclosure is made or a charge is filed by Employee or on
Employee’s behalf with a governmental agency, Employee will not be entitled to
any damages or payment of any money or other relief personal to Employee
relating to any event which occurred prior to Employee’s execution of this
Agreement; however, excluded from this is any non-waivable recovery rights with
the SEC or as otherwise applicable.

 

(c)                Neither this Agreement nor any other agreement or policy of
Team shall prohibit Employee from making, or submit Employee to civil or
criminal liability under a trade secret law, for the following disclosures: (a)
disclosures of trade secrets made in confidence to a federal, state, or local
government official, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, or (b) disclosures of trade secrets
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal or per court order, or (c) disclosures of trade
secrets by a plaintiff to his or her attorney in a lawsuit for retaliation for
reporting a suspected violation of law and use of the trade secret information
in the court proceeding, if any document containing the trade secrets is filed
under seal and does not disclose the trade secrets, except pursuant to court
order, or (d) other actions protected as whistleblower activity under applicable
law. Employee is not required to notify Team of these allowed reports or
disclosures.

 



5



 

(8)               Confidentiality and Covenant of Non-Disclosure.

 

(a)                Employee understands and acknowledges that during the course
of Employee’s employment with Team, Employee has had access to and learned about
confidential, secret and proprietary documents, materials and other information,
in tangible and intangible form, of and relating to Team, its affiliated
companies, and their businesses and existing and prospective customers,
suppliers, investors and other associated third parties (“Confidential
Information”). Further, this access to Confidential Information will continue
through Employee’s Last Day of Employment.

 

(b)               For purposes of this Agreement, “Confidential Information”
includes, but is not limited to, all information not generally known to the
public, in spoken, printed, electronic, or any other form or medium, relating
directly or indirectly to: business processes, practices, methods, policies,
plans, publications, documents, research, operations, services, strategies,
techniques, agreements, contracts, terms of agreements, transactions, potential
transactions, negotiations, pending negotiations, know-how, trade secrets,
computer programs, computer software, applications, work-in-process, databases,
manuals, records, articles, systems, material, sources of material, supplier
information, vendor information, financial information, results, accounting
information, accounting records, legal information, marketing information,
advertising information, pricing information, credit information, design
information, payroll information, staffing information, personnel information,
employee lists, supplier lists, vendor lists, developments, reports, internal
controls, security procedures, graphics, drawings, sketches, sales information,
revenue, costs, formulae, notes, communications, product plans, ideas,
audiovisual programs, inventions, unpublished patent applications, discoveries,
experimental processes, experimental results, specifications, customer
information, customer lists, client information, client lists, manufacturing
information, distributor lists, and buyer lists of Team, its affiliated
companies or their businesses or any of its existing or prospective customers,
suppliers, investors or other associated third parties, or of any other person
or entity that has entrusted confidential information to Team and which Team is
obligated to keep confidential.

 

(c)                Employee understands that the above list is not exhaustive,
and that Confidential Information also includes other information that is marked
or otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

 

(d)               Employee understands and agrees that Confidential Information
developed by Employee in the course of Employee’s employment by Team shall be
subject to the terms and conditions of this Agreement as if Team furnished the
same Confidential Information to Employee in the first instance. Confidential
Information and trade secrets shall not include information that (i) is
generally available to and known by the public at the time of disclosure by
Employee, provided that such general availability and knowledge of the public is
through no direct or indirect fault of Employee or person(s) acting on
Employee’s behalf; (ii) becomes generally known within the industry through no
fault, act or failure to act, error, effort or breach of this Section by
Employee; or (iii) is obtained from a third party with a legal right to possess
and disclose it.

 



6



 

(e)                Acknowledgment. Employee understands that the nature of
Employee’s position has provided Employee with access to and knowledge of
Confidential Information and placed Employee in a position of trust and
confidence with Team. Employee further understands and acknowledges that Team’s
ability to reserve the Confidential Information for the exclusive knowledge and
use of Team is of great competitive importance and commercial value to Team, and
that improper use or disclosure by Employee is likely to result in unfair or
unlawful competitive activity or might cause Team to incur financial costs, loss
of business advantage, liability under confidentiality agreements with third
parties, civil damages or criminal penalties.

 

(f)                Disclosure and Use Restrictions. Employee ratifies all prior
agreements concerning this subject matter and re-states here that Employee
agrees and covenants: (i) to treat all Confidential Information as strictly
confidential; (ii) not to directly or indirectly disclose, publish, communicate
or make available Confidential Information, or allow it to be disclosed,
published, communicated or made available, in whole or part, to any entity or
person whatsoever (including other employees of Team not having a need to know
and authority to know and use the Confidential Information in connection with
the business of Team and, in any event, not to anyone outside of the direct
employ of Team) except as required in the performance of any of Employee’s
remaining authorized employment duties to Team, if any, and only with the prior
consent of an authorized officer acting on behalf of Team in each instance (and
then, such disclosure shall be made only within the limits and to the extent of
such duties or consent); and (iii) not to access or use any Confidential
Information, and not to copy any documents, records, files, media or other
resources containing any Confidential Information, or remove any such documents,
records, files, media or other resources from the premises or control of Team,
except as required in the performance of any of Employee’s remaining authorized
employment duties to Team or with the prior consent of an authorized officer
acting on behalf of Team in each instance (and then, such disclosure shall be
made only within the limits and to the extent of such duties or consent). This
Agreement does not, in any way, restrict or impede Employee from exercising
protected rights to the extent that such rights cannot be waived by agreement or
from complying with any applicable law or regulation or a valid order of a court
of competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation or order.
Employee shall promptly provide written notice of any such order or non-waivable
legal right to the senior legal officer of Team. Further, this Agreement does
not prevent Employee from exercising the Protected Rights addressed above,
including making a good faith report or related disclosures to any governmental
agency or entity regarding potential violations of applicable federal, state or
local law or to take other actions protected as whistleblower activity under
applicable law. Employee is not required to notify the Company of any actions or
disclosures pursuant to these Protected Rights.

 

(g)                Duration of Confidentiality Obligations. Employee understands
and acknowledges that Employee’s obligations under this Agreement with regard to
any particular Confidential Information shall commence immediately and shall
continue so long as the information protected remains confidential in nature.

 

(9)               Non-Solicitation and Non-Interference. Employee acknowledges
that the highly competitive nature of Team’s business, Employee’s position with
Team, and the Confidential Information, company relationships, training, and
goodwill provided to Employee during his employment with Team, support
Employee’s promises not to solicit or interfere with the Company’s relationships
with its customers and employees as stated below, during his employment with the
Company and for a period of two (2) years after Employee’s employment ends (“the
Restricted Period”) regardless of the reason for the separation, within the
United States and Canada (the “Restricted Territory”).

 



7



 

(a)                Non-Solicitation of Employees. During the Restricted Period
and in the Restricted Territory, Employee agrees and covenants not to directly
or indirectly solicit, hire, recruit, attempt to hire or recruit, or induce the
resignation or termination of employment of any employee of Team with whom
Employee worked or about whom Employee had access to Confidential Information
during Employee’s employment with Team. This restriction shall not include any
former, current, or potential employee of Team for whom Employee had no
responsibility, no involvement, and about whom he had no access to Confidential
Information during his employment with Team. This restriction does not apply to
postings and advertisements regarding job opportunities which are made available
to the public and are not directed specifically toward Team employees.

 

(b)               Non-Solicitation of Customers. Employee understands and
acknowledges that because of Employee’s experience with and relationship to
Team, Employee has had access to and learned about much or all of Team’s
customer information. “Customer Information” includes, but is not limited to,
names, phone numbers, addresses, e-mail addresses, order history, order
preferences, chain of command, pricing information and other confidential
information identifying facts and circumstances specific to the customer and
relevant to sales and/or services.

 

(i)                 Employee understands and acknowledges that loss of this
customer relationship and/or goodwill will cause significant and irreparable
harm to Team.

 

(ii)               During the Restricted Period and in the Restricted Territory,
Employee agrees and covenants, not to directly or indirectly conduct business
with, solicit, contact (including but not limited to e-mail, regular mail,
express mail, telephone, fax, text and instant message), attempt to contact or
meet with Team’s current or prospective customers (defined as potential
customers towards whom Team has, within the last two years of Employee’s
employment, taken significant steps towards establishing a customer
relationship) for purposes of conducting business which is competitive to that
of Team.

 

(iii)             This restriction shall only apply to: (a) Customers or
prospective customers of Team that Employee had direct or indirect contact with
in any way during the last two years of Employee’s employment with Team; or (b)
Customers or prospective customers about whom Employee has had access to trade
secret or Confidential Information or Customer Information during Employee’s
last two years of employment with Team.

 

(10)           Non-Compete. Because of Team’s legitimate business interest in
protecting its Confidential Information, confidential training, and goodwill to
which Employee has had access during Employee’s employment with Team, and in
return for all of the good and valuable consideration offered to Employee,
Employee agrees and covenants not to engage in the Prohibited Activity during
the Restricted Period and in the Restricted Territory.

 

(a)                For purposes of this non-compete clause, “Prohibited
Activity” is carrying on or engaging in any activity as an employee, employer,
owner, operator, manager, advisor, consultant, contractor, agent, partner,
director, stockholder, officer, investor, lender, or any other similar capacity
engaged in by Employee on Employee’s own behalf or on behalf of any person or
entity carrying on or engaged in a business similar to and competitive with the
business of Team and that provides any of the services or product sales as Team
provides as listed on the websites of Team (including affiliate or subsidiary
companies), including such entities engaged in the business of: specialty
maintenance and construction services required in maintaining high temperature
and high pressure piping systems and vessels utilized in heavy industry, which
service includes, but is not limited to, inspection and assessment, field heat
treating, leak repair, composite repair, fugitive emissions control, hot
tapping, isolation test plugs, line stops or line plugs, wet tapping, line
freezes or line thaws, field machining, welding, technical bolting or torquing,
concrete repair and restoration, field and shop valve repair and sales,
installation, distribution, maintenance and warranty work for valves and valve
products and service of waterworks valves, clamps and enclosures and any other
services or products Team currently provides, including designing, developing,
manufacturing, distributing or assembling equipment or products to support such
services. Employee expressly acknowledges and agrees that, due to the nature of
Employee’s employment with Team, any activities falling within the definition of
Prohibited Activity would necessarily and inevitably involve the use and/or
disclosure by Employee of Team’s trade secrets and Confidential Information.
Restricted Territory and Prohibited Activity do not include any territory or
geographic area or other portion of the business of Team in which Employee did
not participate in the business of Team or take active steps to engage in the
business of Team or about which Employee had no access to Confidential
Information, training, business relationships, or goodwill of Team during the
last two years of Employee’s employment with Team.

 



8



 

(b)               Any business, company, partnership, entity, or other form of
organization that offers any of the products and/or services of the type offered
by Team (including, its affiliated or subsidiary companies), in the Restricted
Territory shall be considered to be carrying on or engaged in a business similar
to and competitive with the business of Team.

 

(c)                Nothing in this Agreement shall prohibit Employee from
purchasing or owning less than five percent (5%) of the publicly traded
securities of any corporation, provided that such ownership represents a passive
investment and that Employee is not a controlling person of, or a member of a
group that controls, such corporation.

 

(11)           Trade Secrets. Employee agrees that Employee will not, without
prior written approval of Team, disclose to anyone outside Team or use, for
Employee’s own private benefit or the benefit of any third party, any trade
secrets or Confidential Information proprietary to Team (including its
affiliated or subsidiary companies), or which Team is obligated to protect,
including, but not limited to, all processes, designs, formulas, inventions,
computer programs, know how, technical information, marketing strategies and
plans, pricing information, and customer lists or other compilations of
information belonging to Team or its affiliated or subsidiary companies or their
customers.

 

(12)           Return of Team Property. Employee warrants and agrees that, as of
the Last Day of Employment, Employee has returned (or will return) to Team,
without undertaking any unauthorized modification or deletion, all of Team’s
property in Employee’s possession or control relating to Employee’s employment
with Team, including but not limited to, Company issued vehicles, computers,
computer equipment, other equipment, Confidential Information, files, records,
manuals, memoranda, documents, keys, access cards, credit cards, phone cards and
all of the tangible and intangible property belonging to Team, or its
affiliates, (hard copy or electronic) or its or their vendors, contractors,
subcontractors, customers or prospective customers. Employee will not retain any
copies or summaries, electronic or otherwise, of such property, unless agreed to
in writing by an authorized senior level officer of Team, Inc. Notwithstanding
the foregoing, to the extent such Company property is not in Employee’s
possession on the Last Day of Employment, Employee covenants and agrees to use
Employee’s best efforts to retrieve such Company property and return to the
Company as soon after Employee’s Last Day of Employment as reasonably possible.

 



9



 

(13)           Remedies. Employee agrees to fully comply with each of the terms
of this Agreement in return for the opportunity to receive the consideration
promised by Team, which Employee acknowledges and agrees is good, valuable, and
sufficient consideration to support the agreements contained herein. Team will
provide the consideration specified above only in return for Employee’s promises
made and continued compliance with all terms of this Agreement, including
Employee’s promises to continue to abide by any other obligations owed by
Employee to Team under applicable law or other agreements, to the extent such
obligations involve duties of a fiduciary, non-disclosure, non-competition, or
non-solicitation of customers or employees. Strict compliance with and
satisfaction of this Agreement is a specific condition for the consideration
provided by Team under this Agreement, with such compliance and satisfaction
determined by Team in its sole discretion.

 

Employee understands that the promises and restrictions set forth in this
Agreement may limit Employee’s ability to engage in certain actions but
acknowledges that Employee has been provided sufficient consideration or
benefits under this Agreement to justify such restrictions. Employee
acknowledges that money damages would not be sufficient remedy for any breach of
this Agreement by Employee, and Team shall be entitled to enforce such
provisions by specific performance and injunctive or other equitable relief as
remedies for such breach or any threatened breach. Such remedies shall not be
deemed the exclusive remedies for such breach, but shall be in addition to all
remedies available at law or in equity to Team, including the recovery of
damages involved in such breach, attorneys’ fees and costs, forfeiture of the
opportunity to receive the consideration under this Agreement including any
payments or any vesting of restricted stock units, and forfeiture of any amounts
paid or prior vesting provided under this Agreement, and all remedies available
to Team pursuant to other agreements with Employee or under any applicable law.
It is expressly understood and agreed that Team and Employee consider each of
the restrictions and obligations contained or referenced in this Agreement to be
reasonable and necessary to protect the business of Team.

 

(14)           Notification to Subsequent Employers. Employee further
acknowledges that in order to enforce his obligations under this Agreement, Team
may need to notify subsequent actual or potential employers or others of
Employee’s obligations under this Agreement. Employee agrees to notify Team of
the identity of his employers for the Restricted Period before accepting a
position with such employers, and Employee consents to Team providing
notification to these employers or others involved, of Employee’s ongoing
obligations to Team under this Agreement or under other applicable law.

 

(15)           Tolling of Restricted Period. The duration of the Restricted
Period shall be tolled and suspended for any period that Employee is in
violation of these covenants up to a period of two years, unless such tolling is
disallowed under applicable law.

 

(16)           Intellectual Property. Employee hereby irrevocably assigns to
Team, for no additional consideration, Employee’s entire right, title and
interest in and to all discoveries, writings, works of authorship, technologies,
software developments, inventions, improvements, ideas and other works or
intellectual property arising from Employee’s employment with Team, including
the right to sue, counterclaim and recover for all past, present and future
infringement, misappropriation or dilution thereof, and all rights corresponding
thereto throughout the world.

 

(17)           Internal Revenue Code Section 409A. Employee and Team acknowledge
and agree that: the form and timing of any payments and benefits to be provided
pursuant to this Agreement are either (i) intended to be exempt from or to
comply with one or more exceptions to the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended, and applicable Treasury Regulations
thereunder (“Section 409A”), including the requirement for a six-month
suspension on payments or benefits to “specified employees” as defined in
Section 409A that are not otherwise permitted to be paid within the six-month
suspension period, or (ii) for the payments subject to the Special Vesting
Agreement, comply with the payment timing rules under Section 409A. The parties
further acknowledge and agree that for purposes of Section 409A, Employee does
not have discretion with respect to the timing of the payment of any amounts
provided under this Agreement. Notwithstanding any provision of this Agreement
to the contrary, Team, its affiliates, subsidiaries, successors, and each of
their respective officers, directors, employees and representatives, neither
represent nor warrant the tax treatment under any federal, state, local, or
foreign laws or regulations thereunder (individually and collectively referred
to as the “Tax Laws”) of any payment or benefits contemplated by this Agreement
including, but not limited to, when and to what extent such payments or benefits
may be subject to tax, penalties and interest under the Tax Laws.

 



10



 

(18)           No Knowledge of Wrongdoing or Fraud. Other than that which has
been previously disclosed by Employee to the audit services department or senior
officers of Team in writing prior to the Effective Date, Employee warrants that,
to Employee’s knowledge, (i) Employee is not aware of any improper financial
reporting, posting, or accounting irregularities at Team, including, but not
limited to, fraud, embezzlement, malfeasance, or financial misrepresentations;
and (ii) Employee fairly represented in all material respects the financial
condition, results of operations, cash flows, and safety status of the
operations under Employee’s control.

 

(19)           Further Assurances and Cooperation. During Employee’s employment
with Team and thereafter, Employee agrees to provide truthful testimony and
information and to otherwise reasonably cooperate with Team or any of its
affiliates, representatives, officers, directors, or agents in connection with
the defense, prosecution, or evaluation of any pending or potential claims or
proceedings involving or effecting Team that relate to any decisions in which
Employee participated or any matter of which Employee has or had knowledge.

 

(20)           Venue; Applicable Law. The venue for any dispute between the
parties arising from or relating to this Agreement or Employee’s obligations
hereunder shall be exclusively in the federal and state courts of Harris County,
Texas, unless another forum is required by applicable law. This Agreement shall
be construed in accordance with the laws of the State of Texas, without regard
to the conflict of law provisions of any jurisdiction. Both Employee and
Team waive a trial by jury of any or all issues arising in any action or
proceeding between them or their successors, under or connected with this
Agreement, and consent to trial by the judge.

 

(21)           No Admission of Liability. The parties understand and acknowledge
that this Agreement constitutes a compromise and settlement of any current or
potential claims. No action taken by the parties hereto, either previously or in
connection with this Agreement shall be deemed or construed to be (a) an
admission of the truth or falsity of any current or potential claims theretofore
made, or (b) an acknowledgement or admission by either party of any fault or
liability whatsoever to the other party or to any third party.

 

(22)           Representations; Modifications; Severability; Assignment.
Employee acknowledges that Employee has not relied upon any representations or
statements, written or oral, not set forth in this Agreement. This Agreement
supplements and does not limit or restrict or alter in any way any legal
obligations or agreements regarding fiduciary duties, non-disclosure,
non-disparagement, non-solicitation, and non-competition. This Agreement cannot
be modified except in writing and signed by both parties. However, if any part
of this Agreement is found to be unenforceable by a court of competent
jurisdiction, then such unenforceable portion shall be modified by the court to
be enforceable. If modification is not possible, then such unenforceable
provision will be severed from and shall have no effect upon the remaining
portions of the Agreement. Team may assign its rights and obligations under this
Agreement, and this Agreement inures to the benefit of any successor of Team.

 



11



 

(23)           No Waiver. No failure by either party at any time to give notice
of any breach by the other party of, or to require compliance with, any
condition or provision of this Agreement shall (i) be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time or (ii) preclude insistence upon strict compliance in the future.

 

(24)           Notices. Any notices regarding acceptance, rejection, revocation
or any other matters arising under this Agreement shall be sent by a method of
delivery which provides a receipt of delivery and shall be addressed as provided
below. Any change of contact information listed below shall be promptly reported
to the other party at the address below. Notices to Employee should be addressed
to Employee’s home address on file with Team. Notices to Team should be
addressed to the EVP, Chief Legal Officer for Team, Inc. located at 13131 Dairy
Ashford, Suite 600, Sugar Land, Texas 77478. Such notice may be delivered by fax
to xxx.xxx.xxxx or electronic mail (with confirmed receipt) to
xxxxx@Teaminc.com.

 

D.                 MISCELLANEOUS TERMS AGREED TO BY THE PARTIES

 

In exchange for the promises made by and to Employee and Team, they mutually
agree to the following terms:

 

(1)               Either party may enforce the Agreement in court if the other
party breaches it or threatens to breach it.

 

(2)               If a court or governmental agency finds any part illegal or
refuses to enforce any part of the Agreement, the remainder of this Agreement
will not be affected and will remain in force, with the specific exception that
if the waiver and release of claims are found to be invalid or unenforceable,
Employee agrees to return all amounts paid pursuant to this Agreement.

 

(3)               Team does not admit violating any state, federal, or local
laws by entering into this Agreement.

 

(4)               This Agreement and the Reaffirmation to be signed on or after
the Last Day of Employment contain the entire and only Agreement between Team
and Employee regarding Employee’s transition duties and termination of
employment. All oral or written promises or assurances that are not contained in
the Agreement are waived, invalid, and unenforceable, other than any otherwise
existing obligations of Employee under contract or under the law regarding
duties of confidentiality, non-solicitation, or non-competition or fiduciary
duties, which shall remain in full force and effect. This Agreement may not be
modified except in a writing signed by Employee and an authorized officer of
Team.

 

(5)               Early Termination of Employment. Team shall have the right to
terminate Employee’s employment at any time for any reason. If Employee’s
termination occurs after this Agreement has been presented to Employee and is
determined by the CEO of the Company to have been for “Cause,” Employee shall
not be entitled to any further payments or benefits under this Agreement and
Team shall have the right to recover any benefits already provided under this
Agreement. For purposes of this Agreement, “Cause” shall mean (i) the commission
of a crime involving dishonesty, breach of trust, or physical harm to any
person; (ii) employee willfully engages in conduct that is in bad faith and
materially injurious to Team, including but not limited to, misappropriation of
trade secrets, fraud, or embezzlement; (iii) a material breach of this Agreement
or (iv) Employee’s willful refusal to implement or follow a lawful policy or
directive of Team.

 



12



 

Either party may terminate Employee’s employment at any time for any reason. In
the event of such early termination for any reason other than for “Cause”, as
described above, Employee shall be entitled to all payments and benefits due
pursuant to Section B of this Agreement, except for the continuation of Base
Salary beyond the actual termination date, as set forth in Sections B(1) and
C(2) above.

 

E.                 EMPLOYEE’S ASSURANCES TO TEAM

 

The Agreement is a legal document with legal consequences. Team wants to be
certain that Employee fully understands the legal effect of signing this
Agreement. Employee, therefore, makes the following assurances:

 

(1)               Employee has carefully read the complete Agreement.

(2)               The Agreement is written in language that is understandable to
Employee.

(3)               Employee understands all of the provisions of this Agreement.

(4)               Employee understands that this Agreement is a waiver of any
and all rights Employee may have against Team and all the other parties listed
in Section C(4), including any and all rights under the Age Discrimination in
Employment Act for claims of age discrimination.

(5)               Employee wants to enter this Agreement. Employee recognizes
that the Agreement is financially beneficial to him and that Employee willingly
waives any and all rights in exchange for the promises of Team in this
Agreement.

(6)               Employee enters this Agreement freely and voluntarily.
Employee is not under coercion or duress whatsoever in considering or agreeing
to the provisions of this Agreement.

(7)               Employee understands that this Agreement is a contract and
that either party may enforce it.

(8)               Employee has been given a period of twenty-one (21) calendar
days to consider the terms of the offer contained in this Agreement. This
twenty-one (21) day period has provided Employee with sufficient time to
consider his options and to seek the advice of legal counsel, tax or financial
advisors, family members, and anyone else whose advice Employee values. Employee
understands that Employee does not need to take twenty-one (21) calendar days to
consider this Agreement if Employee does not wish to do so, but Employee
understands that any decision to sign before that time has expired has been made
voluntarily and not because of any fraud or coercion or improper conduct by
Team.

(9)               After signing this Agreement, Employee has a period of seven
(7) calendar days to revoke. Employee can revoke this Agreement by notifying
Team in writing of his wish to do so within the seven (7) day period. The notice
of revocation must be sent as designated in the Notices Section. In fact, this
Agreement is not effective until the eighth (8th) calendar day after it is
signed by Employee, provided the Agreement is not revoked by that day (the
“Effective Date”). No payments under this Agreement (other than continued
regular compensation during employment) shall be made until after the Effective
Date of this Agreement and under the Reaffirmation Agreement.

(10)           Employee agrees and acknowledges that, without all of his
promises in this Agreement, Employee is not otherwise entitled to any
consideration or amount(s) that may be paid under this Agreement.

 



13



 

(11)           Team has urged Employee, in writing, to review this document with
Employee’s lawyer prior to signing.

 

PLEASE READ AND CONSIDER THIS AGREEMENT CAREFULLY BEFORE SIGNING IT. THIS
AGREEMENT CONTAINS A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS EMPLOYEE
MAY HAVE AGAINST TEAM.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below with their signatures.

 

Employee:

 



/s/ Greg L. Boane   November 26, 2018 GREG L.BOANE   (Date Signed)            
TEAM, INC.           By:  /s/ Amerino Gatti   November 26, 2018     (Date
Signed) Name:  Amerino Gatti           Its: Chief Executive Officer    

 





 



 

 

 

 

 



14



 

Exhibit “A”

 

Team, Inc. Unvested Restricted Stock Units

 

Vesting and Delivery Schedule

 

 

 

Original  Original  Current  Future Grant Date  # Granted  # Unvested1  Delivery
Dates            October 15, 2015   5,012    1,253   October 15, 2019        
       November 15, 2016   6,114    1,528   November 15, 2019          1,529  
November 15, 2020                November 15, 2017   15,326    3,832   November
15, 2019          3,831   November 15, 2020          3,832   November 15, 2021
               November 15, 2018   11,105    2,776   November 15, 2019        
 2,776   November 15, 2020          2,776   November 15, 2021          2,777  
November 15, 2022 Total Unvested        26,910    

 

 

 

 

 

 

 

_________________

1 Estimated delivery amounts, prior to withholding for taxes.

 

15

 



 

